Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 14 recite the limitations a first through-hole in the dielectric layer on a side of the gate structure between fins in the fin sparse region, wherein a bottom of the first through-hole exposes a top sidewall of the gate structure and in an extending direction of the fin, the first through-hole and the gate structure are located on opposite sides of a corresponding sidewall surface of the gate structure, respectively. 

    PNG
    media_image1.png
    632
    718
    media_image1.png
    Greyscale

The closest prior art references US 20200251379 and US 20180005886 do not teach nor suggest this limitation in combination with the other limitations as set forth in the claims. Claims 2-13 and 15-20 depend from this claim respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/02/22